The trial court, without objections from plaintiff's counsel and without hearing, sua sponte denied appellants' right to a jury trial. There is no indication of any prejudice to any of the parties had a jury trial been permitted.
The jury demand was filed April 10, 1992, and was not denied until August 5, 1992 by a visiting judge. Trial was held on August 10, 1992.
In this state, a right to a jury trial is a cardinal principle of our judicial system, a principle which in many respects has been eroded. In this cause, in the absence of prejudice to any party, judicial expediency should yield to appellants' right to have the cause decided by a jury. I believe the denial of appellants' jury demand was an abuse of discretion.